Exhibit 77(a)(2) ING VP GLOBAL EQUITY DIVIDEND PORTFOLIO PLAN OF LIQUIDATION AND DISSOLUTION OF SERIES This Plan of Liquidation and Dissolution of Series (the “Plan”) is made by ING Variable Insurance Trust (the “Trust”), a Delaware statutory trust, with respect to ING VP Global Equity Dividend Portfolio (the “Series”), a separate series of shares of beneficial interest, and a segregated portfolio of assets, of the Trust.The Series is a series of an investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”).This Plan is intended to accomplish the complete liquidation and dissolution of the Series in conformity with all provisions of Delaware law, the 1940 Act, the Internal Revenue Code of 1986, as amended (the “Code”), and the Trust’s Amended Trust Instrument dated the 15th day of July, 1999, as amended (the “Trust Instrument”). WHEREAS, the Trust’s Board of Trustees (the “Trustees”) have determined, on behalf of the Series, that it is in the best interests of the Series and its shareholders to liquidate and dissolve the Series; and WHEREAS, at a meeting of the Trustees on January 31, 2008, this Plan as the method of liquidating and dissolving the Series in accordance with applicable provisions of Delaware law and the Trust’s Trust Instrument, including but not limited to, Section 2.6 of the Trust Instrument was considered and adopted. NOW, THEREFORE, the liquidation and dissolution of the Series shall be carried out in the manner hereinafter set forth. 1.Effective Date of Plan.This Plan shall become effective with respect to the
